Case 3:21-cv-02108 Document 1-1 Filed 03/25/21 Page 1 of 6




             EXHIBIT A
3/25/2021                  Case 3:21-cv-02108 Document 1-1 Details
                                                            Filed 03/25/21 Page 2 of 6




               Case Information

               21-CIV-00896 | SHARI ROSEMAN, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY
               SITUATED vs Facebook, Inc. A DELAWARE CORPORATION HEADQUARTER IN CALIFORNIA

               Case Number                             Court                           Judicial Officer
               21-CIV-00896                            Civil Unlimited                 Foiles, Robert D
               File Date                               Case Type                       Case Status
               02/22/2021                              Complex Civil Unlimited Class   Active
                                                       Action




               Party

               Plaintiff                                                               Active Attorneys 
               SHARI ROSEMAN, INDIVIDUALLY AND ON BEHALF OF ALL                        Lead Attorney
               OTHERS SIMILARLY SITUATED                                               LURIE, JORDAN L.
                                                                                       Retained




               Defendant
               Facebook, Inc. A DELAWARE CORPORATION HEADQUARTER IN
               CALIFORNIA




https://odyportal-ext.sanmateocourt.org/Portal-External/Home/WorkspaceMode?p=0#                             1/5
3/25/2021                  Case 3:21-cv-02108 Document 1-1 Details
                                                            Filed 03/25/21 Page 3 of 6




               Cause of Action


                       File Date        Cause of Action         Type       Filed By           Filed Against

                      02/22/2021       Complaint                Action     SHARI ROSEMAN,     Facebook, Inc. A
                                                                           INDIVIDUALLY AND   DELAWARE
                                                                           ON BEHALF OF ALL   CORPORATION
                                                                           OTHERS SIMILARLY   HEADQUARTER IN
                                                                           SITUATED           CALIFORNIA




               Events and Hearings


                  02/22/2021 New Filed Case


                  02/22/2021 Civil Case Cover Sheet 


                  Civil Case Cover Sheet


                  02/22/2021 Complaint 


                  Complaint


                  02/22/2021 Certificate Re: Complex Case Designation 


                  Certificate Re: Complex Case Designation


                  02/22/2021 Summons Issued / Filed 


                  Summons Issued / Filed


                  02/22/2021 Notice of Assignment for All Purposes 


                  Notice of Assignment for All Purposes




https://odyportal-ext.sanmateocourt.org/Portal-External/Home/WorkspaceMode?p=0#                                  2/5
3/25/2021                  Case 3:21-cv-02108 Document 1-1 Details
                                                            Filed 03/25/21 Page 4 of 6




                  02/22/2021 Cause Of Action 


                     Action                     File Date
                     Complaint                  02/22/2021



                  03/01/2021 Order 


                  Order Order of Recusal

                     Comment
                     Order of Recusal


                  03/01/2021 Affidavit of Mailing 


                  Affidavit of Mailing Order of Recusal

                     Comment
                     Order of Recusal


                  03/02/2021 Proof of Service by PERSONAL SERVICE of 


                  Proof of Service by PERSONAL SERVICE of SUMMONS/COMPLAINT IS QUESTIONABLE, NAME OF
                  PARTY SERVED MUST

                     Comment
                     SUMMONS/COMPLAINT IS QUESTIONABLE, NAME OF PARTY SERVED MUST MATCH
                     COMPLAINT EXACTLY


                  03/09/2021 Notice of Reassignment for All Purposes 


                  Notice of Reassignment for All Purposes


                  03/09/2021 Proof of Service by PERSONAL SERVICE of 


                  Proof of Service by PERSONAL SERVICE of SUMMONS; COMPLAINT; CIVIL CASE COVER SHEET
                  served on KOY SAE

                     Comment
                     SUMMONS; COMPLAINT; CIVIL CASE COVER SHEET served on KOY SAECHAO, AGENT FOR
                     SERVICE


                  05/25/2021 Case Management and Trial Setting Conference 




https://odyportal-ext.sanmateocourt.org/Portal-External/Home/WorkspaceMode?p=0#                        3/5
3/25/2021                  Case 3:21-cv-02108 Document 1-1 Details
                                                            Filed 03/25/21 Page 5 of 6




                  Judicial Officer
                  Weiner, Marie S.

                  Hearing Time
                  9:00 AM

                  Cancel Reason
                  Recusal


                  06/07/2021 Case Management and Trial Setting Conference 


                  Judicial Officer
                  Foiles, Robert D

                  Hearing Time
                  9:00 AM




               Financial

               SHARI ROSEMAN, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED
                      Total Financial Assessment                                                   $1,435.00
                      Total Payments and Credits                                                   $1,435.00


                2/22/2021       Transaction                                                       $1,435.00
                                Assessment

                2/22/2021       eFile Online Payment        Receipt # 2021-007176-   Rosenman,   ($1,435.00)
                                                            HOJ                      Shari




https://odyportal-ext.sanmateocourt.org/Portal-External/Home/WorkspaceMode?p=0#                                4/5
3/25/2021                  Case 3:21-cv-02108 Document 1-1 Details
                                                            Filed 03/25/21 Page 6 of 6




               Documents


                  Civil Case Cover Sheet

                  Complaint
                  Certificate Re: Complex Case Designation

                  Summons Issued / Filed
                  Notice of Assignment for All Purposes

                  Affidavit of Mailing Order of Recusal

                  Order Order of Recusal
                  Proof of Service by PERSONAL SERVICE of SUMMONS/COMPLAINT IS QUESTIONABLE, NAME OF
                  PARTY SERVED MUST
                  Notice of Reassignment for All Purposes

                  Proof of Service by PERSONAL SERVICE of SUMMONS; COMPLAINT; CIVIL CASE COVER SHEET
                  served on KOY SAE




https://odyportal-ext.sanmateocourt.org/Portal-External/Home/WorkspaceMode?p=0#                        5/5
